        Case 1:20-cv-00052-SPW Document 90 Filed 09/15/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


TRACY CAEKAERT,and CAMILLIA
MAPLEY,
                                                 Case No. CV-20-52-BLG-SPW
                   Plaintiffs,

      vs.
                                                             ORDER
WATCHTOWER BffiLE AND TRACT
SOCIETY OF NEW YORK,INC.,
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA,and
BRUCE MAPLEY SR.,

                   Defendants,

WATCHTOWER BIBLE AND TRACT
SOCIETY OF NEW YORK,INC.,
             Cross Claimant,

BRUCE MAPLEY,SR.,
                   Cross Defendant.


      Before the Court is Plaintiffs' Unopposed Motion for Scheduling Order re

Remainder of Jurisdictional Phase of Case. Having reviewed the Motion and for

good cause shown,

      IT IS HEREBY ORDERED:


      Plaintiffs' Motion is GRANTED. Defendants shall comply with their

discovery obligations as set forth in the Court's August 24, 2021, Order re Motion
Case 1:20-cv-00052-SPW Document 90 Filed 09/15/21 Page 2 of 2
